Case 3:18-cv-16910-FLW-TJB Document 22 Filed 10/30/19 Page 1 of 11 PageID: 368



*NOT FOR PUBLICATION*

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
___________________________________
                                       :
RABBI DAVID SLOMOVITZ, NATHAN :
FRANKEL, EDWARD HANDLER,               :
SAMUEL LANDY, MIRIAM LEVITZ,           :
HARRY LIEBER, DAVID REICH,             :
ABRAHAM TAUBER, and MORRIS             :
WALDMAN,                               :
                           Plaintiffs, :   Civil Action No. 18-16910 (FLW) (TJB)
                                       :
           v.                          :
                                       :                  OPINION
THE ENCLAVE AT FAIRWAYS                :
HOMEOWNERS ASSOCIATION, INC., :
A New Jersey Domestic Corporation,     :
                                       :
                         Defendant.    :
___________________________________ :

WOLFSON, Chief Judge:

       Before the Court is the motion of Plaintiffs Rabbi David Slomovitz, Nathan Frankel,

Edward Handler, Samuel Landy, Harry Lieber, David Reich, Abraham Tauber, Morris

Waldman, and Miriam Levitz ( “Plaintiffs”), for an award of attorneys’ fees and costs as the

prevailing party in this case against Defendant The Enclave at Fairways Homeowners

Association, Inc. (“Defendant”). Plaintiffs brought suit against Defendant under the Fair Housing

Act, 42 U.S.C. 3601 et seq. (“FHA”), 42 U.S.C. § 1982, and New Jersey law, alleging that

Defendant discriminated against Plaintiffs because of their Orthodox Jewish identity. After the

parties reached a settlement via a Court-ordered Consent Decree, Plaintiffs filed the present

motion seeking fees and costs. For the reasons below, I grant Plaintiffs’ motion, and award fees

in the amount of $86,318.90.



                                                1
Case 3:18-cv-16910-FLW-TJB Document 22 Filed 10/30/19 Page 2 of 11 PageID: 369



I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Plaintiffs brought this matter against Defendant, the homeowners association (“HOA”)

for The Enclave at Fairways (“The Enclave”), a fifty-five and over gated community in

Lakewood Township, New Jersey, where Plaintiffs are homeowners. Compl. at ¶ 1. Plaintiffs

allege that Defendant took actions targeting Plaintiffs based on their Orthodox Jewish identity.

Id. at ¶ 2. They allege that, as the number of homes owned by Orthodox Jews at The Enclave

increased in the two years prior to this lawsuit, the HOA took a series of escalating actions,

including locking a pedestrian gate that prevented the Orthodox Jewish residents from leaving

The Enclave to attend services on the Sabbath and Holy Days; preventing Orthodox Jewish

residents from receiving visitors at their homes on such days; discriminatorily enforcing rules

about visitors in a way that impeded the families and friends of Orthodox Jewish residents from

visiting on the Sabbath; and enforcing rules to prevent Orthodox Jewish residents from gathering

for prayer activity in their homes. Id. at ¶ 3.

        On December 6, 2018, Plaintiffs filed the present Complaint, as well as a motion for a

temporary restraining order (“TRO”). The Court held a conference on the TRO motion on

December 13, 2018. At that time, Defendant agreed to a remedy accommodating Plaintiffs’

religious needs. Subsequently, a Consent Order was prepared and entered by the Court on

February 6, 2019. ECF No. 14. Under the terms of the Consent Order, the relief obtained

included:

            •   Having the pedestrian gate permanently unlocked and left open during religious
                observances such as the Sabbath and High Holy Days; id. at ¶ 1,

            •   Permitting prayer meetings within certain guidelines in residents’ homes without
                action against them by the HOA; id. at ¶ 2,




                                                  2
Case 3:18-cv-16910-FLW-TJB Document 22 Filed 10/30/19 Page 3 of 11 PageID: 370



           •   Establishing a guest policy allowing members of the Orthodox Jewish community
               to freely enter the Enclave for religious observances; id. at ¶ 3,

           •   Waiving and/or rescinding all fines, attorneys’ fee, and/or citations issued to
               Plaintiff Rabbi David Slomovitz and restoring his membership rights; id. at ¶¶ 4-
               5;

           •   Providing for Sukkah guidelines. Id. at ¶ 6.

Following the Court’s adoption of the Consent Order, on March 8, 2019, Plaintiffs filed the

present motion seeking an award of attorneys’ fees and costs from Defendant.

II. DISCUSSION

       Plaintiffs contend that they are entitled to fees and costs, arguing that the issuance of the

Consent Decree as a result of the parties’ settlement entitles them to “prevailing party” status

under both the 28 U.S.C. § 1988 and the FHA. Defendant responds that Plaintiffs do not deserve

a fee award because the Consent Decree settled all claims, thereby implicitly waiving Plaintiffs’

right to fees, and because the settlement was the product of extensive discussions that predated

the filing of the Complaint. In the alternative, Defendant asks the Court to substantially reduce

Plaintiffs’ requested award. I will first address Plaintiffs’ entitlement to fees before determining

the amount of fees.

   A. Plaintiffs’ Entitlement to Fees

       “Under the ‘American Rule,’ parties to litigation are to pay their own attorneys’ fees,

absent statutory authority and a court order providing otherwise.” People Against Police

Violence v. City of Pittsburgh, 520 F.3d 226, 231 (3d Cir. 2008) (quoting Buckhannon Bd. and

Care Home, Inc. v. West Virginia Dep't. of Health and Human Resources, 532 U.S. 598, 602

(2001)). As relevant to this case, Congress has authorized fee awards in § 1983 actions for the

violation of constitutional rights. “In civil rights cases . . . courts ‘may allow the prevailing party


                                                   3
Case 3:18-cv-16910-FLW-TJB Document 22 Filed 10/30/19 Page 4 of 11 PageID: 371



. . . a reasonable attorney’s fee.’” People Against Police Violence, 520 F.3d at 232 (quoting 42

U.S.C. § 1988(b)). Indeed, Section 1988 allows attorneys’ fees when enforcing the provisions of

Sections 1981, 1982, 1983, 1985, and 1986. 42 U.S.C. § 1988(b). The Fair Housing Act also

expressly provides for attorney’s fees, and employs the same language as found in 42 U.S.C. §

1988. The standards for awarding fees under 42 U.S.C. § 1988 “are generally applicable in all

cases in which Congress has authorized an award of fees to a ‘prevailing party.’” Hensley v.

Eckerhart, 461 U.S. 424, 433 n.7 (1983). “Pursuant to this authority, the ‘prevailing party’ in

such cases is normally awarded attorneys’ fees, absent special circumstances.” Id. (quoting

Truesdell v. Philadelphia Hous. Auth., 290 F.3d 159, 163 (3d Cir. 2002)).

       Parties are considered “prevailing parties” if “they succeed on any significant issue in

litigation which achieves some of the benefits the parties sought in bringing suit.” J.O. ex rel.

C.O. v. Orange Twp. Bd. of Educ., 287 F.3d 267, 271 (3d Cir. 2002) (quoting Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983)) (internal quotation marks omitted). To “succeed” under

this standard, a party must achieve a “court-ordered ‘change in the legal relationship between the

plaintiff and the defendant.’” Buckhannon, 532 U.S. at 604 (quoting Texas State Teachers Ass'n

v. Garland Indep. Sch. Dist., 489 U.S. 782, 792 (1989)). Therefore, courts may not award fees

based on a “catalyst theory;” a plaintiff does not become a “prevailing party” solely because his

lawsuit causes a voluntary change in the defendant’s conduct. In that situation, the change in

legal relationship lacks the requisite “judicial imprimatur.” Id. at 601, 605.

       In the present matter, Plaintiffs argue that they are entitled to fees as the prevailing party

because the Consent Decree materially altered the relationship between the parties. They argue—

and Defendant does not contest—that through the decree, Plaintiffs largely obtained the


                                                  4
Case 3:18-cv-16910-FLW-TJB Document 22 Filed 10/30/19 Page 5 of 11 PageID: 372



injunctive relief they sought by, for example, having the pedestrian gate permanently unlocked

during religious observances, permitting prayer meetings in residents’ homes, and establishing a

guest policy for members of Orthodox Jewish community. In that regard, Plaintiffs are correct

that such a consent decree is sufficient to confer prevailing party status. Buckhannon Bd. &

Care Home, Inc. v. W. Virginia Dep't of Health & Human Res., 532 U.S. 598, 604 (2001)

(emphasis added) (“Although a consent decree does not always include an admission of liability

by the defendant, . . . it nonetheless is a court-ordered ‘chang[e][in] the legal relationship

between [the plaintiff] and the defendant.’). See also Raab v. City of Ocean City, New Jersey,

833 F.3d 286, 293 (3d Cir. 2016) (citing Maher v. Gagne, 448 U.S. 122, 129 (1980) (“The fact

that [a plaintiff] prevailed through a settlement rather than through litigation does not weaken her

claim to fees. Nothing in the language of § 1988 conditions the District Court’s power to award

fees on full litigation of the issues or on a judicial determination that the plaintiff’s rights have

been violated.”); Unite Here, Local 54 v. City of Atl. City, No. 11-6273, 2012 WL 1455249, at

*3 (D.N.J. Apr. 26, 2012) (holding that “court-ordered consent decree does authorize prevailing-

party status for the purposes of § 1988” (internal citations omitted)). These decisions, taken

together, establish that court-ordered consent decrees create the “material alteration of the legal

relationship of the parties” necessary to permit an award of attorney's fees.

        Defendant does not dispute that consent decrees typically entitle the prevailing party to

fees. Rather, Defendant first argues that, although this Consent Decree granted Plaintiffs

substantial relief, the agreement purported to “settle, fully and finally, any and all claims among

[the parties]," which implicitly included attorneys fees. ECF No. 14 at 2. According to

Defendant, this language clearly evidenced that the parties intended to come to a complete



                                                   5
Case 3:18-cv-16910-FLW-TJB Document 22 Filed 10/30/19 Page 6 of 11 PageID: 373



resolution of all claims, and Plaintiffs should, therefore, be “equitably estopped” from obtaining

a fee award. This argument is a non-starter. It appears that what Defendant argues is that

Plaintiffs may have waived any attorneys’ fees by resolving the dispute through settlement.

When the parties to a settlement agreement dispute whether the prevailing party waived its

statutory right to attorney's fees, “the burden is on the losing party to show that the settlement

agreement clearly waived” such right. El Club Del Barrio, Inc. v. United Community Corps., 735

F.2d 98, 99 (3d Cir. 1984). In El Club Del Barrio, the Third Circuit expressly held that a suit for

recovery of attorney's fees is foreclosed only upon express stipulation in the settlement

agreement: “If the parties cannot agree on counsel fees and the losing party wishes to foreclose a

suit ... for attorneys fees, it must insist that a stipulation to that effect be placed in the settlement

agreement..” Id. at 101. Here, as in Club de Barrio, the settlement agreement contains no such

stipulation, and, in fact, is entirely silent regarding Plaintiffs’ right to fees. Thus, even if the

parties did understand the agreement to be a global settlement, the agreement does not extinguish

Plaintiff’s entitlement to fees because it was Defendant’s responsibility to ensure that a fee

waiver was included in the agreement. See Lima v. Newark Police Dep't, 658 F.3d 324, 330 (3d

Cir. 2011) (“Where the plaintiff does so prevail, however, in the absence of an express waiver,

she will be deemed to have retained her statutory right to an award of reasonable attorney's fees.

Therefore, where a defendant seeks to settle its total liability on a claim, it shall be incumbent

upon the defendant to secure an express waiver of attorney's fees. Silence will not suffice.”

(internal quotations omitted)); Torres v. Metro. Life Ins. Co., 189 F.3d 331, 332–33 (3d Cir.

1999) (rejecting argument that settlement agreement was a “global agreement” extinguishing a

claim for attorney's fees, as fee waiver must be in writing.).



                                                    6
Case 3:18-cv-16910-FLW-TJB Document 22 Filed 10/30/19 Page 7 of 11 PageID: 374



       Defendant next argues that the ultimate settlement was a product of negotiations that

predated the filing of the Complaint and was “substantially similar to the proposals being

negotiated with the OCR from August to November 2018.” ECF No. 17 at 6. According to

Defendant, Plaintiffs, consequently, do not deserve fees for the limited work that the present

lawsuit required. Again, however, the Third Circuit in Clue del Barrio expressly foreclosed such

an argument by mandating that a losing party include a fee waiver in the settlement agreement.

There, the court noted that “[r]equiring the district court to inquire into the circumstances of

settlement negotiations and to determine who said what to whom when seems a pointless

exercise where observance of a formality will suffice.” El Club Del Barrio, 735 F.2d at 100–01.

As such, courts are prohibited from looking to extrinsic evidence outside of the settlement

agreement itself when determining a party’s entitlement to fees. Torres, 189 F.3d at 334 (“We

continue to believe that consideration of extrinsic evidence in these circumstances unnecessarily

complicates litigation and that adherence to a clear rule of law is preferable. A bright-line rule

serves the additional virtue of promoting informed settlements, as the parties will know in

advance whether their agreement truly forecloses a post-settlement petition for fees.” (internal

quotations omitted)). See also Lima, 658 F.3d at 331 (“[W]e note that the District Court erred by

considering evidence extrinsic to the Offer in violation of El Club Del Barrio, 735 F.2d at 100,

and by considering the subjective intentions of the parties in violation of Torres, 189 F.3d at

333.”). Defendant, therefore, cannot use evidence arising from the course of settlement

negotiations to argue that Plaintiffs are not entitled to fees. To the extent that Defendant argues

Plaintiffs are not entitled to prevailing party status because these prior negotiations decreased

counsel’s workload in the present litigation, such an argument has no bearing on Plaintiffs’



                                                  7
Case 3:18-cv-16910-FLW-TJB Document 22 Filed 10/30/19 Page 8 of 11 PageID: 375



entitlement to fees, as the focus of the inquiry is the result of the litigation, not the time spent on

the litigation. Such an argument relates to the hours that counsel worked, and, consequently, to

the amount of fees owed, which I discuss in the next section.

        Accordingly, I find that Plaintiffs are entitled to attorneys’ fees as the prevailing party in

this suit.

    B. Amount of Fees

        The Court having found that Plaintiffs are entitled to attorneys’ fees as the prevailing

party, the only remaining question is the extent of the fees to be granted. Plaintiffs, as “[t]he

party seeking attorney's fees ha[ve] the burden to prove that [their] request ... is reasonable.”

Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990). In the Third Circuit, the "starting

point" for calculating reasonable attorneys’ fees is determining the lode star. Hurley v. Atlantic

City Police Dep't, 174 F.3d 95, 131 (3d Cir. 1999); Planned Parenthood of Cent. N.J. v. The

Attorney General of the State of N.J ., 297 F.3d 253, 265 n. 5 (3d Cir. 2002). The lode star is

“comprised of the applicable hourly rate for the legal services and the product of the hours

reasonably expended” in the litigation. Vukovich v. Haifa, Inc., No. 03-737, 2007 WL 2596547,

at *2 (D.N.J. Sept. 5, 2007) (quoting Hensley, 461 U.S. at 433). The Court has substantial

discretion in determining what constitutes a reasonable rate and reasonable hours. Lanni v. New

Jersey, 259 F.3d 146, 148 (3d Cir. 2001).

        Here, six attorneys billed 232.1 hours, all at an hourly rate of $400.00, which Plaintiffs

agreed to in the retainer agreement. In support of their entitlement to these fees, Plaintiffs’

counsel has submitted declarations showing their experience in the field of civil rights and

religious liberty litigation, and that the requested rates are generally in line with rates charged in

this District. See, e.g., Jama v. Esmor Correction Services, Inc., 577 F.3d 169 (3d Cir. 2009)

                                                    8
Case 3:18-cv-16910-FLW-TJB Document 22 Filed 10/30/19 Page 9 of 11 PageID: 376



(approving hourly rate of $600.00 seven years ago in a religious civil rights case); Scanno v. F.H.

Cann & Assocs., Inc., No. 16-5943, 2018 WL 4522075, at *2 (D.N.J. Sept. 5, 2018) (approving

hourly rate of $500 per hour in an action pursuant to the Fair Debt Collection Practices Act); Andujar

v. Gen. Nutrition Corp., No. 14-7696, 2018 WL 3999569, at *2 (D.N.J. Aug. 20, 2018) ($450 per

hour in an action under the New Jersey Law Against Discrimination). Based on these representations,

I am satisfied—with the one caveat discussed below—that Plaintiffs’ hourly fees are reasonable.

Moreover, the 232.1 hours that these attorneys billed to draft a complaint and a TRO motion, conduct

settlement discussions, and then prepare the present fee motion does not appear to be unduly large.1

Finally, it is clear from the terms of the settlement that Plaintiffs largely obtained the injunctive relief

that they requested, indicating that Plaintiffs’ counsel were successful in their representation. See

Farrar v. Hobby, 506 U.S. 103, 114 (1992) (internal quotations omitted) (noting that the “most

critical factor in determining the reasonableness of a fee award is the degree of success obtained”).

        In opposition, Defendant offers only vague and general challenges to the reasonableness of

the requested fees. For instance, Defendant broadly contends that it was unnecessary for six attorneys

to work on a matter of this scope and complexity. However, “the use in involved litigation of a team

of attorneys who divide up the work is common today for both plaintiff and defense work,” Johnson

v. Univ. Coll. of Univ. of Alabama in Birmingham, 706 F.2d 1205, 1208 (11th Cir. 1983), and a

reduction for duplication “is warranted only if the attorneys are unreasonably doing the same work.”

Rode, 892 F.2d at 1187 (quoting Jean v. Nelson, 863 F.2d 759, 773 (11th Cir.1988)) (emphasis


1
  With regard to the present motion, the Court is aware that “[a] prevailing party may also
recover a reasonable attorney’s fee for the preparation of the fee petition itself, which should be
considered separately by the Court and may also be reduced based upon the success of the
petition.” Scanno, 2018 WL 4522075, at *2. For ease of discussion, I have combined the fees for
the attorneys’ work on the matter and for their work on the petition itself. However, in deciding
this motion, I did consider the additional 22.1 hours worked on the fee petition, and find the
hours worked and rates charged to be reasonable.



                                                     9
Case 3:18-cv-16910-FLW-TJB Document 22 Filed 10/30/19 Page 10 of 11 PageID: 377



 original). The Court, after reviewing the time entries, cannot discern any such unnecessary

 duplication, and, what is more, Defendant has failed to specifically explain how any work performed

 by two or more attorneys was unreasonable or duplicative.2 Defendant also contends that the 90.27

 hours spent preparing the initial pleadings and TRO motion were unreasonable because the case “did

 not involve complicated facts or contentions.” ECF No. 17 at 10, 12. This argument is also

 misplaced: Counsel for Plaintiffs filed a 30-page Complaint alleging six counts of discriminatory

 conduct under the Fair Housing Act, 42 U.S.C. § 1982, and New Jersey Law, and submitted

 declarations from eleven individuals—including the nine plaintiffs—to support its TRO motion.

 Although the case might not have involved the most complicated factual scenario imaginable,

 Plaintiffs’ pleadings and TRO motion are indicative of thorough, appropriately detailed lawyering

 that assisted Plaintiff to achieve a successful result. Defendant’s vague arguments to the contrary,

 which are unaccompanied by concrete examples, are not sufficient to convince the Court that the

 requested fees are unreasonable. See Bell v. United Princeton Properties, Inc., 884 F.2d 713, 720 (3d

 Cir. 1989) (holding that “the adverse party's submissions cannot merely allege in general terms that

 the time spent was excessive….The briefs must be specific and clear enough that the fee applicants

 have a fair chance to respond and defend their request”).

         I do, however, agree with counsel for Defendants that counsel's blended rate of

 approximately $400.00 per hour is unreasonably high for the junior associates who worked on




 2
  The only specific challenge that Defendant makes to counsel’s hours is the 13.02 hours that
 Plaintiffs’ attorneys spent conferring and communicating with each other, which Defendant calls
 “duplicative.” But, Defendant fails to explain how the work behind this relatively modest
 number of hours was duplicative, or why it would be unreasonable for six attorneys to
 collectively bill this number of hours to discuss the preparations for this case. See Downey v.
 Coal. Against Rape & Abuse, Inc., No. 99-3370, 2005 WL 2452769, at *3 (D.N.J. Sept. 30,
 2005) (explaining that while the adverse party's objections need not challenge every specific time
 entry believed to be unreasonable or unnecessary, the basis for the objections must be clear). As
 such, I reject this objection.

                                                   10
Case 3:18-cv-16910-FLW-TJB Document 22 Filed 10/30/19 Page 11 of 11 PageID: 378



 the matter. Of the six attorneys, four are experienced attorneys who all typically billed at an

 hourly rate of $450.00 per hour. The remaining two attorneys are less experienced associates:

 Associate 1 is a 2017 law school graduate who attested that her normal billing rate ranges from

 $250.00 to $400.00 per hour, and Associate 2 is 2009 graduate who has been working on

 constitutional religious freedom litigation only since 2014 and attested that her normal billing

 rate ranges from $275.00 to $400.00 per hour. These associates of limited experience do not

 merit an hourly fee on par with significantly more experienced attorneys, and only $50 less than

 those attorneys’ typical rate. That said, given that the more experienced attorneys did take some

 reduction in their own typical hourly rates, I do not find it fair to reduce these associates’ rates to

 the bottom of their customary range; instead, a fee in the middle of the range is more appropriate:

 $325.00 for Associate 1 and $337.50 for Associate 2. Billed at these rates, the overall fee request

 of $92,884.65 shall be reduced by $6,565.75 to $86,318.90.3

 III.   CONCLUSION

        For the foregoing reasons, Plaintiffs’ motion for and award of attorneys’ fees is

 GRANTED, and Plaintiffs are awarded fees in the amount of $86,318.90.




 Dated: October 30, 2019                                /s/ Freda L. Wolfson
                                                        Hon. Freda L. Wolfson
                                                        U.S. Chief District Judge




 3
  While Plaintiffs seek both fees and costs, they have not provided the Court with anything to
 substantiate their request for costs. Therefore, no costs will be awarded.

                                                   11
